DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 (hence claims 2-12 and 14-19) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, line 5, the recitation of “at least four fixed piles” appears to be incorrect, thus rendering the claims indefinite.  It appears that “at least six fixed piles” are required.  If there are only four fixed piles, then the at least one horizontal axis hydro-generator would not be considered installed inside the installation space.  If only four fixed piles, then the at least one horizontal axis hydro-generator would either project out the “front” or “back” end.   For the purposes of this examination, it is assumed that at least six fixed piles are recited.


Allowable Subject Matter
Claims 1-12 and 14-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or suggest the assembly platform of a large tidal current energy generating device, wherein at least one horizontal axis hydro-generator is installed inside the assembly platform, and the assembly platform of the large tidal current energy generating device comprises: at least six fixed piles, wherein the at least four fixed piles are connected by the supports to form an installation space, the at least one horizontal axis hydro-generator is installed inside the installation space, one end of each of the at least four fixed piles is driven to be fixed to a seabed, the other end of each of the at least four fixed piles extends to be above a water surface, the at least four fixed piles are arranged in left and right columns along a water flow direction, at least two fixed piles in each column are arranged in sequence along the water flow direction, and at least one of the at least two fixed piles in each column acts as a main bearing pile.  The closest prior art, CN 105221332, discloses a tidal current energy generation device comprising a buoyant type platform 1 having columns 2 to which a generator type device 4 is attached; however, such columns are not configured to be fixed to the seabed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678